necessary "[t]o correct manifest injustice." NRS 176.165. "A guilty plea
                entered on advice of counsel may be rendered invalid by showing a
                manifest injustice through ineffective assistance of counsel. Manifest
                injustice may also be demonstrated by a failure to adequately inform a
                defendant of the consequences of his plea." Rubio v. State, 124 Nev. 1032,
                1039, 194 P.3d 1224, 1228-29 (2008) (footnote and internal quotation
                marks omitted). "[Web will not overturn the district court's determination
                on manifest injustice absent a clear showing of an abuse of discretion." Id.
                at 1039, 194 P.3d at 1229.
                              "We apply the Strickland v. Washington two-prong test to
                determine if counsel has provided effective assistance." Id. (footnote
                omitted). To state a claim of ineffective assistance of counsel sufficient to
                invalidate a guilty plea, a defendant must demonstrate (a) that counsel's
                performance fell below an objective standard of reasonableness and (b)
                resulted in prejudice.       Hill v. Lockhart, 474 U.S. 52, 58-59 (1985);
                Strickland v. Washington, 466 U.S. 668, 687 (1984); Kirksey v. State, 112
                Nev. 980, 987-88, 923 P.2d 1102, 1107 (1996). We need not address both
                prongs of the inquiry if the defendant makes an insufficient showing on
                either one.    Strickland, 466 U.S. at 697. When reviewing the district
                court's resolution of ineffective-assistance claims, we give deference to the
                court's factual findings if they are supported by substantial evidence and
                not clearly erroneous but review the court's application of the law to those
                facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                (2005).
                              The district court heard argument on Reyes' motion, found
                that defense counsel adequately informed Reyes of the immigration
                consequences of his plea, and concluded that there was no manifest

SUPREME COURT
         OF
      NEVADA


(0) - 1947A
                                                      2
                                                                           '.7747:rfrre---EirdWW21V,7
                    injustice to correct. The district court did not expressly address Reyes'
                    ineffective-assistance claim, but we conclude that defense counsel was not
                    ineffective. At the time of Reyes' plea negotiations, Nevada law provided
                    that immigration issues are collateral consequences of a guilty plea and
                     defense counsel's failure to advise a defendant of the collateral
                     consequences of a guilty plea was not objectively unreasonable and did not
                    rise to ineffective assistance of counsel. Rubio, 124 Nev. at 1040, 194 P.3d
                     at 1229-30; Barajas v. State, 115 Nev. 440, 442, 991 P.2d 474, 475-76
                     (1999). After Reyes' judgment of conviction became fina1, 2 the Supreme
                     Court ruled that the Sixth Amendment requires defense counsel to inform
                    his or her client about the risk of deportation arising from a guilty plea,
                    but left open the question of whether it was announcing a new rule.
                     Padilla v. Kentucky, 559 U.S. „ , 130 S. Ct. 1473, 1486 (2010).
                     The Supreme Court has since ruled that Padilla announced a new rule
                     and defendants whose convictions became final before Padilla was decided
                     cannot benefit from its holding. Chaidez v. United States, No. 11-820,
                     2013 WL 610201, at *10 (U.S. Feb. 20, 2013). Reyes has not shown that
                     defense counsel's performance was deficient under the preexisting law or
                     demonstrated that the district court abused its discretion by determining




                            "A conviction becomes final when judgment has been entered, the
                            2
                     availability of appeal has been exhausted, and a petition for certiorari to
                     the Supreme Court has been denied or the time for such a petition has
                     expired." Colwell v. State, 118 Nev. 807, 820, 59 P.3d 463, 472 (2002).

   SUPREME COURT
           OF
        NEVADA


   (0) 1947A
                                                          3
,5ZETEEMIIIIIIMTW I IUSE,                                        azewnimmirm-,:'
                there was no manifest injustice. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                       Gibbons


                                         ,J.
                Douglas                                  Saitta



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Law Offices of Anthony D. Guenther, Esq.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A